Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An attempt was made to schedule an interview, but applicant was not responsive.

Response to item 12:
	With respect to outstanding rejections under 35 USC 112(b), the proposed amendments would resolve those rejections. Please note that in claims 36 and 63, clarity of claim language would be improved by amending “substitute using a subset of the at least one first CQD parameters for an equivalent subset of the at least one second CQD parameters” to --- substitute using a subset of the at least one first CQD parameters with using an equivalent subset of the at least one second CQD parameters---.
Applicant’s arguments with respect to rejections under 35 USC 103 have been fully considered, but are not persuasive. The claims remain rejected under 35 USC 103.
With respect to claim 36, please note that the claim does not recite “a broadcast indication that is received by a base station”. The claim is directed to a wireless device and recites the wireless device receiving a broadcast indication instructing the wireless device to substitute one subset of parameters for another subset of parameters.
As regards the teachings of Brown, Brown does teach the wireless device receiving a broadcast indication which instructs the wireless device to use one subset of parameters in place of another subset of parameters. This is reasonably regarded as an instruction to substitute one subset of parameters for another subset of parameters.


/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        3/5/2021


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466